UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K/A (Amendment No. 1) (Mark One) þ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 [NO FEE REQUIRED] For the Fiscal Year Ended December31, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 [NO FEE REQUIRED] For the transition period from to Commission file number 000-54311 CAMPBELL GLOBAL TREND FUND, L.P. (Exact name of Registrant as specified in charter) Delaware 27-1412568 (State of Organization) (IRS Employer Identification Number) 2850 Quarry Lake Drive Baltimore, Maryland 21209 (Address of principal executive offices, including zip code) (410) 413-2600 (Registrant's telephone number, including area code) Securities registered pursuant to Section12 (b)of the Act: None Securities registered pursuant to Section12 (g)of the Act: Units of Limited Partnership Interest (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act. Yes o No þ Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section 15(d) of the Act. Yes o No þ Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files). Yes þ No o Indicate by check mark if the disclosure of delinquent filers pursuant to Item405 of Regulation S-K is not contained herein, and will not be contained, to the best of the Registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form 10-K or any amendment to this Form 10-K. þ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer,a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer," "accelerated filer”and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller Reporting Company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Act). Yes o No þ The Registrant has no voting stock. As of December31, 2012, there were8,267.426 ClassA Units, 1,117.142 Class B Units,8,701.598 ClassC Units and692.093 Class D Units of Limited Partnership Interest issued and outstanding. EXPLANATORY NOTE The Campbell Global Trend Fund L.P. (“the Fund”) is filing this Amendment No. 1 on Form 10-K/A (this "Amendment") to its Annual Report on Form 10-K for the year ended December 31, 2012, originally filed with the Securities and Exchange Commission (the "SEC") on April 1, 2013 (the "Original Form 10-K"), to correct for a typographical error within the "Report of Independent Registered Public Accounting Firm" contained in Item 15. Except as described above, no other changes have been made to the Original Form 10-K. 1 Item15. Exhibits, Financial Statement Schedules. (a) The Following documents are filed as part of this report on Form 10-K/A: See Financial Statements beginning on page4 thereof. Schedules: Financial statement schedules have been omitted because they are not included in the financial statements or notes hereto applicable or because equivalent information has been included in the financial statements or notes thereto. Exhibits Exhibit Number Description of Document Certification of G. William Andrews, Chief Executive Officer, pursuant to Rules13a-14 and 15d-14 of the Securities Exchange Act of 1934. Certification of Gregory T. Donovan, Chief Financial Officer, pursuant to Rules13a-14 and 15d-14 of the Securities Exchange Act of 1934. 2 SIGNATURES Pursuant to the requirements of Section13 or 15 (d)of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized on May 3, 2013. CAMPBELL GLOBAL TREND FUND, L.P. By: CAMPBELL & COMPANY, INC. General Partner By: /s/G. William Andrews G. William Andrews Chief Executive Officer and Director Pursuant to the requirements of the Securities Exchange Act of 1934, this report has been signed below by the following persons on behalf of the Registrant in the capacities of Campbell & Company, Inc., the General Partner of the Registrant, indicated on May 3, 2013. Signature Capacity /s/ D. Keith Campbell Chairman of the Board of Directors D. Keith Campbell /s/ G. William Andrews Director andChief Executive Officer G. William Andrews /s/ Michael S. Harris Director and President Michael S. Harris /s/ Thomas P. Lloyd Director and General Counsel Thomas P. Lloyd /s/ Gregory T. Donovan Chief Financial Officer, Principal Accounting Officer Gregory T. Donovan 3 CAMPBELL GLOBAL TREND FUND, L.P. ANNUAL REPORT December31, 2012 4 CAMPBELL GLOBAL TREND FUND, L.P. INDEX PAGES Report of Independent Registered Public Accounting Firm 6 Financial Statements Condensed Schedules of Investments as of December31, 2012 and 2011 7-9 Statements of Financial Condition as of December31, 2012 and 2011 10 Statements of Operations for the Years Ended December 31, 2012, 2011 and the Period April6, 2010 (inception)through December31, 2010 11 Statements of Cash Flows for the Years Ended December 31, 2012, 2011 and the Period April6, 2010 (inception)through December31, 2010 12 Statements of Changes in Partners’ Capital (Net Asset Value) for the Years Ended December 31, 2012,2011 andthe Period April6, 2010 (inception)through December31, 2010 13-15 Financial Highlights for the Years Ended December 31, 2012, 2011 and the Period April6, 2010 (inception)through December31, 2010 16-19 Notes to Financial Statements 20-28 5 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Partners of Campbell Global Trend Fund, L.P. We have audited the accompanying statements of financial condition of Campbell Global Trend Fund, L.P. (the “Fund”), including the condensed schedules of investments, as of December 31, 2012 and 2011, and the related statements of operations, cash flows, changes in partners’ capital (net asset value) and financial highlights for the years ended December 31, 2012 and December 31, 2011, and for the period April 6, 2010 (inception) through December 31, 2010. These financial statements and financial highlights are the responsibility of the Fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. The Fund is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Fund’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, such financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Campbell Global Trend Fund, L.P. as of December 31, 2012 and 2011, the results of its operations, its cash flows, changes in its partners’ capital (net asset value) and the financial highlights for the years ended December 31, 2012 and December 31, 2011, and for the period April 6, 2010 (inception) through December 31, 2010, in conformity with accounting principles generally accepted in the United States of America. As discussed in Note 13 to the financial statements, the Fund will cease the Trust offering, effective April 30, 2013. The Fund will remain operational for existing investors, however, shares of the Fund may no longer be offered to new or existing investors. Management anticipates that the Fund will wrap up operations on or before December 31, 2013. /s/ DELOITTE & TOUCHE LLP McLean, Virginia March 29, 2013 6 CAMPBELL GLOBAL TREND FUND, L.P.
